IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 91-8656



FEDERICO MARTINEZ-MACIAS,
Texas Department of Corrections,
Death Row Inmate, No. 771,
                                             Petitioner-Appellee,

                                   versus

JAMES A. COLLINS, Director,
Texas Department of Criminal
Justice, Institutional Division,
                                             Respondent-Appellant.




          Appeal from the United States District Court
                for the Western District of Texas


                     (    December 11, 1992         )


Before POLITZ,   Chief    Judge,    HIGGINBOTHAM,       and   SMITH,   Circuit
Judges.

HIGGINBOTHAM, Circuit Judge:

     We review today the judgment of the United States District

Court granting a writ of habeas corpus on the petition of Federico

Martinez-Macias convicted of capital murder in Texas and now on

death row in that state.           We affirm the judgment below for

essentially the reasons stated by the magistrate-judge in her

report and recommendation, and the order of the district court

adopting it.   We have read the record, read the briefs, and heard

oral argument.   We are left with the firm conviction that Macias

was denied his constitutional right to adequate counsel in a
capital case in which actual innocence was a close question.   The

state paid defense counsel $11.84 per hour.     Unfortunately, the

justice system got only what it paid for.

     The judgment granting the petition for habeas corpus is

affirmed.   The judgment of conviction is vacated and Federico

Martinez-Macias shall be released from custody if the State of

Texas has not commenced a new trial within 120 days of our mandate.




                                2